Citation Nr: 0426475	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  93-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a ventral hernia.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to a compensable evaluation for a left 
varicocele.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for lumbosacral strain, a cervical spine disorder, 
and a hernia.  The RO also granted entitlement to service 
connection for a left varicocele and assigned a 
noncompensable evaluation, and denied entitlement to 
nonservice-connected pension.  The veteran subsequently 
perfected timely appeals regarding each of these issues.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in March 1993.

In January 1996, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed, and, in March 1999 and April 1999, 
the RO issued Supplemental Statements of the Case (SSOCs) in 
which it continued to deny the veteran's claims.  However, 
the RO did grant entitlement to nonservice-connected pension 
in April 1999.  Therefore, the Board no longer has 
jurisdiction over the issue.

In a January 1999 rating decision, the RO also denied 
entitlement to service connection for flat feet (pes planus), 
and for left and right knee disorders.  The veteran also 
perfected timely appeals regarding these issues.  During that 
stage of the appeal, the RO issued SOCs in April 1999 and 
July 1999.

The record reflects that, in November 1993, the veteran 
presented testimony at a personal hearing before a Member of 
the Board at the RO.  A transcript of this hearing was 
prepared and associated with the claims folder.  The Board 
Member who presided over that hearing, and who would 
ordinarily have participated in making the final 
determination in this case, subsequently left the Board.  
Thus, the veteran became entitled to another personal hearing 
to be conducted before the Board Member who would be 
responsible for making the final determination in this case.  
In October 2000, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of this hearing was also prepared and 
associated with the claims folder.

In a December 2002 decision, the Board denied the claims of 
service connection for a right knee disorder, service 
connection for a left knee disorder, service connection for a 
ventral hernia, service connection for pes planus, service 
connection for an inguinal hernia, service connection for a 
cervical spine disorder, and a compensable evaluation for a 
left varicocele.  The Board also specified that the issue of 
service connection for a low back disorder would be addressed 
in a separate Board decision pending additional development.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2003, the parties entered into a joint motion for 
remand and the Court granted the motion.  In the order, the 
Court vacated the Board's decision and remanded the matter 
for readjudication consistent with the motion.  

Regarding the claim of service connection for a lumbar spine 
disability, the Board sent the case to the Evidence 
Development Unit in December 2002 pursuant to 38 C.F.R. 
§ 19.9(a)(2).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, in view of the Federal 
Circuit's decision and other policy considerations, the Board 
remanded the case in December 2003 to the RO via the Appeals 
Management Center (AMC) for further development.  As the 
development is currently being undertaken, the Board will 
address the matter upon the completion of the requested 
actions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran's appeal was pending when the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA) into law on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  As noted, in December 2003 
the Court vacated the Board's decision and remanded the 
matter for readjudication consistent with the joint motion 
for remand.  In the December 2003 joint motion for remand, 
the parties stated that the Board did not adequately discuss 
how any procedures or documents provided the notice required 
under 38 U.S.C.A. § 5103(a).  The parties also found that the 
Board did not provide an adequate explanation for the 
conclusion that the duty to notify had been satisfied 
pursuant to the amended notice requirements of 38 U.S.C.A. 
§ 5103(a), including the requirement that VA notify the 
claimant of what evidence, if any, it would obtain, and what 
evidence, if any, he was to obtain.  

A review of the file does show that the RO had secured all 
relevant and obtainable evidence sufficiently identified by 
the veteran, including private medical records and Social 
Security Administration records, and that the Board had 
obtained two medical opinions from VHA in regard to this 
claim.  Letters associated with the file show that the 
veteran was informed of these actions.  Also, SOCs and SSOCs 
specifically addressed the requirements to establish service 
connection for the claimed disabilities and increased rating.  
However, the veteran has not been furnished with a VCAA 
letter outlining the applicable duty to notify and duty to 
assist provisions of the VCAA.  Therefore, a remand is in 
order for the purpose of providing the veteran with the 
requisite VCAA letter.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  After undertaking any other 
development deemed essential following 
the issuance of the VCAA letter, the AMC 
should re-adjudicate the claims on 
appeal.  The veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


